DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by either JP2010-240891 (English machine translation) or JP2011-56736 (English machine translation).
JP2010-240891 discloses a heat shrinkable multilayer film for a heat shrinkable label comprising (claim 11 and 13): front and back layers (paragraphs [0026 – 0045]); an interlayer (paragraphs [0045 – 0064]); and adhesive layers (paragraphs [0065 – 0087]), wherein the front and back layers and the interlayer are stacked with the adhesive layers interposed therebetween (paragraph [0087]), the front and back layers each contain a polyester resin (paragraphs [0026 – 0045]), and the interlayer contains a polystyrene resin in an amount of 80 to 99% by weight and a polyester resin in an amount of 1 to 20% by weight (paragraphs [0051 – 0052]), wherein the adhesive layers each contain a polystyrene resin, a polyester resin, a styrene elastomer, or a polyester 
JP2011-56736 discloses a heat shrinkable multilayer film for a heat shrinkable label comprising (paragraph [0001]): front and back layers (paragraphs [0023 - 0036]); an interlayer (paragraphs [0041 - 0066]); and adhesive layers (paragraphs [0069 – 0088]), wherein the front and back layers and the interlayer are stacked with the adhesive layers interposed therebetween (paragraph [0090]), the front and back layers each contain a polyester resin (paragraphs [0023 – 0036]), and the interlayer contains a polystyrene resin in an amount of 80 to 99% by weight and a polyester resin in an amount of 1 to 20% by weight (paragraphs [0047], [0065]), wherein the adhesive layers each contain a polystyrene resin, a polyester resin, a styrene elastomer, or a polyester elastomer (paragraphs [0069 – 0088]) and wherein the interlayer further contains a styrene elastomer or a polyester elastomer (paragraphs [0066 – 0071], [0130]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over either JP2010-240891 (English machine translation) or JP2011-56736 (English machine translation) in view of Ishikawa et al. (US 2017/0072668).

Ishikawa discloses wherein the interlayer contains a polystyrene resin having a Vicat softening temperature of lower than 80°C in an amount of 50 to 99% by weight and a polystyrene resin having a Vicat softening temperature of 80°C or higher in an amount of 1 to 50% by weight (paragraph [0060]) in a heat shrinkable label (paragraph [0121]) for the purpose of providing excellent printability and good finish quality (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the interlayer contains a polystyrene resin having a Vicat softening temperature of lower than 80°C in an amount of 50 to 99% by weight and a polystyrene resin having a Vicat softening temperature of 80°C or higher in an amount of 1 to 50% by weight in either JP2010-240891 or JP2011-56736 in order to provide excellent printability and good finish quality as taught or suggested by Ishikawa.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either JP2010-240891 (English machine translation) or JP2011-56736 (English machine translation) in view of Zaikov (US 2013/0095371).
Neither JP2010-240891 nor JP2011-56736 disclose wherein the polyester resin constituting the interlayer has a glass transition temperature of 30°C to 95°C.

Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polyester resin constituting the interlayer has a glass transition temperature of 30°C to 95°C in either JP2010-240891 or JP2011-56736 in order to modify/optimize the shrink initiation temperature as taught or suggested by Zaikov.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 4, 2021